Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *601and order of this Court dated February 14, 2000 (People v Abbas, 269 AD2d 456 [2000]), affirming two judgments of the Supreme Court, Queens County, both rendered May 15, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Santucci, J.P., Feuerstein, S. Miller and Luciano, JJ., concur.